Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 1st day of July, 2003, by and
between LYDALL, INC., a Delaware corporation (the “Company”), and CHRISTOPHER R.
SKOMOROWSKI (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company and the Executive (the “Parties”) have agreed to enter into
this agreement (the “Agreement) relating to the employment of the Executive by
the Company;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:

 

1. Term of Employment; Termination of Prior Agreement.

 

(a) The Company agrees to continue to employ the Executive, and the Executive
agrees to remain in the employment of the Company, in accordance with the terms
and provisions of this Agreement.

 

(b) The Employment Period under this Agreement shall be the period commencing as
of the date of this Agreement and ending on the date of termination of the
Executive’s employment pursuant to Section 5, 6 or 7 below, whichever is
applicable.

 

(c) Immediately upon the commencement of the Executive’s employment pursuant to
the terms of this Agreement, that certain Agreements by and between the
Executive and the Company dated as of March 1, 2000, February 1, 2000 and
February 1, 1999, as amended, shall terminate and shall be of no further force
or effect.

 

2. Duties. It is the intention of the Parties that during the term of his
employment under this Agreement, the Executive will serve as Chief Operating
Officer of the Company. During the Employment Period, the Executive will devote
his full business time and attention and best efforts to the affairs of the
Company and his duties as its Chief Operating Officer. The Executive will have
such duties as are appropriate to his position as Chief Operating Officer, and
will have such authority as required to enable him to perform these duties.
Consistent with the foregoing, the Executive shall comply with all reasonable
instructions of the Board of Directors of the Company (the “Board”).

 

3. Compensation and Benefits.

 

3.1 Salary. During the Employment Period, the Company will pay the Executive a
base salary at an initial annual rate of Four Hundred Twenty Thousand Dollars
($420,000). The Board may, in its sole and absolute discretion, increase the
Executive’s base salary in light of the Executive’s performance, inflation,
changes in the cost of living and other factors deemed relevant by the Board.
The Executive’s base salary may not be decreased during the term of this
Agreement. The Chief Executive Officer of the Company shall meet with the
Executive annually to review the Executive’s performance, objectives and
compensation, including salary, bonus and stock options, and the Chief Executive
Officer shall then meet with the Compensation and Stock Option Committee of the
Board (the

 

– 1 –



--------------------------------------------------------------------------------

“Compensation Committee”) to discuss the same. If the Compensation Committee
determines that any adjustments thereto are appropriate, such committee shall
make a recommendation to the full Board and the Board shall make such
adjustments, if any, as the Board deems appropriate and consistent with this
Agreement. The Executive’s base salary will be paid in accordance with the
standard practices for other corporate executives of the Company.

 

3.2 Bonuses. During the Employment Period, the Executive will be eligible to
receive annually or otherwise such bonus awards, if any, as shall be determined
by the Board in its sole and absolute discretion after receiving the
recommendation of the Compensation Committee.

 

3.3 Benefit Programs. During the Employment Period, the Executive will be
entitled to participate on substantially the same terms as other senior
executives of the Company in all employee benefit plans and programs of the
Company from time to time in effect for the benefit of senior executives of the
Company, including, but not limited to, pension and other retirement plans,
profit sharing plans, stock incentive and individual performance award plans,
group life insurance, hospitalization and surgical and major medical coverages
(excluding the Lydall, Inc. Executive Medical Plan), short-term and long-term
disability, and such other benefits as are or may be made available from time to
time to senior executives of the Company.

 

3.4 Vacations and Holidays. During the Employment Period, the Executive will be
entitled to vacation leave of five (5) weeks per year at full pay or such
greater vacation benefits as may be provided for by the Company’s vacation
policies applicable to senior executives. The Executive will be entitled to such
holidays as are established by the Company for all employees.

 

3.5 Automobile. During the Employment Period, the Company will provide the
Executive with an automobile allowance of no less than $500 per month.

 

4. Business Expenses. The Executive will be entitled to prompt reimbursement for
all reasonable, documented and necessary expenses incurred by him in performing
his services hereunder, provided he properly accounts therefor in accordance
with the policies and procedures established by the Company.

 

5. Termination of Employment by the Company.

 

5.1 Involuntary Termination by the Company Other Than For Permanent and Total
Disability, Cause, or Following Change of Control. The Company may terminate the
Executive’s employment at any time other than (i) by reason of the Executive’s
Permanent and Total Disability (as defined in Section 5.2) or (ii) for Cause (as
defined in Section 5.3), by giving him a written notice of termination at least
30 days before the date of termination (or such lesser notice period as the
Executive may agree to). In the event of such a termination of employment
pursuant to this Section 5.1, the Executive shall be entitled to receive (i) the
benefits described in Section 8 if such termination of employment does not occur
within 12 months following a “Change of Control” (as defined in Section 10), or
(ii) the benefits described in Section 9 if such termination of employment
occurs within 12 months following a “Change of Control” (as defined in Section
10).

 

5.2 Termination Due to Permanent and Total Disability. If the Executive incurs a
Permanent and Total Disability, as defined below, the Company may terminate the
Executive’s employment by giving him written notice of termination at least 30
days before the date of such termination (or such lesser notice period as the
Executive may agree to). In the event of such termination of the Executive’s
employment because of Permanent and Total Disability, the Executive shall be
entitled to receive (i) his base salary pursuant to Section 3.1 through the date
which is twenty-four months following

 

– 2 –



--------------------------------------------------------------------------------

the date of such termination of employment, reduced by any amounts paid to the
Executive under any disability program maintained by the Company, such base
salary to be paid at the normal time for the payment of such base salary; (ii) a
bonus for the year of termination of employment and for the next succeeding year
(to be paid at the normal time for payment of such bonuses) in an amount equal
to the average of the three highest annual bonuses earned by the Executive under
the Company’s annual incentive bonus plan for any of the five calendar years
preceding the calendar year of his termination of employment (or, if he was not
eligible for a bonus for at least three calendar years in such five-year period,
then the average of such bonuses for all of the calendar years in such five-year
period for which he was eligible), with any deferred bonuses counting for the
year earned rather than the year paid; (iii) any other compensation and benefits
to the extent actually earned by the Executive under any other benefit plan or
program of the Company as of the date of such termination of employment, such
compensation and benefits to be paid at the normal time for payment of such
compensation and benefits; and (iv) any reimbursement amounts owing under
Section 4. In addition, if the Executive elects to continue coverage under the
Company’s health plan pursuant to COBRA, the Company for a period of eighteen
months following termination of the Executive’s employment by reason of
Permanent and Total Disability will pay the same percentage of the Executive’s
premium for COBRA coverage for the Executive and, if applicable, his spouse and
dependent children, as the Company paid at the applicable time for coverage
under such plan for actively employed senior executives generally. For the
period of eighteen months following the termination of the Executive’s
employment by reason of Permanent and Total Disability, the Company will
continue to provide the life insurance benefits that the Company would have
provided to the Executive if the Executive had continued in employment with the
Company for such period, but only if the Executive timely pays the portion of
the premium for such coverage that senior executives of the Company generally
are required to pay for such coverage. For purposes of this Agreement, the
Executive shall be considered to have incurred a Permanent and Total Disability
if he is unable to substantially carry out his duties under this Agreement by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. The existence of such Permanent
and Total Disability shall be evidenced by such medical certification as the
Secretary of the Company shall require and shall be subject to the approval of
the Compensation Committee.

 

5.3 Termination for Cause. The Company may terminate the Executive’s employment
immediately for Cause for any of the following reasons: (i) an act or acts of
dishonesty or fraud on the part of the Executive resulting or intended to result
directly or indirectly in substantial gain or personal enrichment to which the
Executive was not legally entitled at the expense of the Company; (ii) a willful
material breach by the Executive of his duties or responsibilities under this
Agreement resulting in demonstrably material injury to the Company; (iii) the
Executive’s conviction of a felony or any crime involving moral turpitude; (iv)
habitual neglect or insubordination (defined as refusal to execute or carry out
directions from the Board or its duly appointed designees) where the Executive
has been given written notice of the acts or omissions constituting such neglect
or insubordination and the Executive has failed to cure such conduct, where
susceptible to cure, within thirty days following such notice; or (v) a material
breach by the Executive of any of his obligations under the Lydall Employee
Agreement executed by the Executive and attached hereto as Exhibit A.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a written notice of termination from the Compensation Committee after
reasonable notice to the Executive and an opportunity for the Executive,
together with his counsel, to be heard before the Compensation Committee,
finding that, in the good faith opinion of the Compensation Committee, the
Executive was guilty of conduct set forth above in clause (i), (ii), (iii), (iv)
or (v) of the first sentence of this Section 5.3 and specifying the particulars
in detail. In the event of such termination of the Executive’s employment for
Cause, the Executive shall be entitled to receive only (i) his base salary
pursuant to Section 3.1 earned through the date of such termination of
employment

 

– 3 –



--------------------------------------------------------------------------------

plus his base salary for the period of any vacation time earned but not taken
for the year of termination of employment, such base salary to be paid at the
normal time for payment of such base salary; (ii) any other compensation and
benefits to the extent actually earned by the Executive under any other benefit
plan or program of the Company as of the date of such termination of employment,
such compensation and benefits to be paid and at the normal time for payment of
such compensation and benefits; and (iii) any reimbursement amounts owing under
Section 4.

 

6. Termination of Employment by the Executive.

 

(a) Good Reason. The Executive may terminate his employment for Good Reason by
giving the Company a written notice of termination at least 30 days before the
date of such termination (or such lesser notice period as the Company may agree
to) specifying in reasonable detail the circumstances constituting such Good
Reason. In the event of the Executive’s termination of his employment for Good
Reason, the Executive shall be entitled to receive (i) the benefits described in
Section 8 if such termination of employment does not occur within 12 months
following a “Change of Control” (as defined in Section 10) or (ii) the benefits
described in Section 9 if such termination of employment occurs within 12 months
following a “Change of Control” (as defined in Section 10). For purposes of this
Agreement, Good Reason shall mean (i) a significant reduction in the scope of
the Executive’s authority, functions, duties or responsibilities from that which
is contemplated by this Agreement; (ii) any reduction in the Executive’s base
salary; (iii) a significant reduction in the employee benefits provided to the
Executive (excluding the Lydall, Inc. Executive Medical Plan) other than in
connection with an across-the-board reduction similarly affecting substantially
all senior executives of the Company; or (iv) any material breach by the Company
of any provision of this Agreement without the Executive having committed any
material breach of the Executive’s obligations hereunder or under the Lydall
Employee Agreement, which breach is not cured within thirty days following
written notice thereof to the Company of such breach. In addition, in the case
of a termination of employment within 12 months following a “Change of Control”
(as defined in Section 10), Good Reason shall also include the relocation of the
Executive’s office location to a location more than 50 miles away from the
Executive’s then current principal place of employment. If an event constituting
a ground for termination of employment for Good Reason occurs, and the Executive
fails to give notice of termination within 90 days after the occurrence of such
event, the Executive shall be deemed to have waived his right to terminate
employment for Good Reason in connection with such event (but not for any other
event for which the 90-day period has not expired).

 

(b) Other. The Executive may terminate his employment at any time and for any
reason, other than pursuant to subsection (a) above, by giving the Company a
written notice of termination to that effect at least 30 days before the date of
termination (or such lesser notice period as the Company may agree to). In the
event of the Executive’s termination of his employment pursuant to this
subsection (b), the Executive shall be entitled to receive only (i) his base
salary pursuant to Section 3.1 earned through the date of such termination of
employment plus his base salary for the period of vacation time earned but not
taken for the year of termination of employment, such base salary to be paid at
the normal time for payment of such base salary; (ii) any other compensation and
benefits to the extent actually earned by the Executive under any other benefit
plan or program of the Company as of the date of such termination of employment,
such compensation and benefits to be paid at the normal time for payment of such
compensation and benefits; and (iii) any reimbursement amounts owing under
Section 4.

 

7. Termination of Employment By Death. In the event of the death of the
Executive during the course of his employment hereunder, the Executive’s estate
(or other person or entity having such entitlement pursuant to the terms of the
applicable plan or program) shall be entitled to receive (i) the Executive’s
base salary pursuant to Section 3.1 earned through the date of the Executive’s

 

– 4 –



--------------------------------------------------------------------------------

death plus the Executive’s base salary for the period of vacation time earned
but not taken for the year of the Executive’s death, such base salary to be paid
at the normal time for payment of such base salary; (ii) a bonus for the year of
the Executive’s death (to be paid within 90 days after the Executive’s death) in
an amount equal to a pro rata portion of the average of the three highest annual
bonuses earned by the Executive under the Company’s annual incentive bonus plan
for any of the five calendar years preceding the calendar year of the
Executive’s death (or, if the Executive was not eligible for a bonus for at
least three calendar years in such five-year period, then the average of such
bonuses for all of the calendar years in such five-year period for which the
Executive was eligible), with any deferred bonuses counting for the year earned
rather than the year paid and with the pro rata portion being determined by
dividing the number of days of the Executive’s employment during such calendar
year up to his death by 365 (366 if a leap year);(iii) any other compensation
and benefits to the extent actually earned by the Executive under any other
benefit plan or program of the Company as of the date of such termination of
employment, such compensation and benefits to be paid at the normal time for
payment of such compensation and benefits; and (iv) any reimbursement amounts
owing under Section 4. In addition, in the event of such death, the Executive’s
beneficiaries shall receive any death benefits owed to them under the Company’s
employee benefit plans. If the Executive’s spouse and/or dependent children
elect to continue coverage under the Company’s health plan following the
Executive’s death pursuant to COBRA, the Company for a period of 18 months
following the Executive’s death will pay the same percentage of the premium for
COBRA coverage for the Executive’s spouse and/or dependent children, as
applicable, as the Company would have paid in respect of the Executive’s
coverage under such plan if the Executive had continued in employment with the
Company for such period.

 

8. Benefits Upon Termination Without Cause or For Good Reason (No Change of
Control). If (a) the Executive’s employment with the Company shall terminate (i)
because of termination by the Company other than for Cause or Permanent and
Total Disability pursuant to Section 5.1 or (ii) because of termination by the
Employee for Good Reason pursuant to Section 6(a), and (b) such termination of
employment does not occur within 12 months following a “Change of Control” of
the Company (as defined in Section 10), the Executive shall be entitled to the
following:

 

(a) The Company shall pay to the Executive his base salary pursuant to Section
3.1 earned through the date of such termination of employment and any other
compensation and benefits to the extent actually earned by the Executive under
any benefit plan or program of the Company as of the date of such termination of
employment, such base salary, compensation and benefit to be paid at the normal
time for payment of such base salary, compensation and benefits.

 

(b) The Company shall pay the Executive any reimbursement amounts owing under
Section 4.

 

(c) The Company shall pay to the Executive as a severance benefit an amount
equal to two (2) times the sum of (i) his annual rate of base salary immediately
preceding his termination of employment and (ii) the average of his annual
bonuses earned under the Company’s annual incentive bonus plan for the three
calendar years preceding his termination of employment (or, if he was not
eligible for a bonus in each of those three calendar years, then the average of
such bonuses for all of the calendar years in such three-year period for which
he was eligible), with any deferred bonuses counting for the year earned rather
than the year paid. Such severance benefit shall be paid in a lump sum within 30
days after the date of such termination of employment.

 

– 5 –



--------------------------------------------------------------------------------

(d) During the period of 18 months beginning on the date of the Executive’s
termination of employment, the Executive (and, if applicable, the Executive’s
spouse and dependent children) shall remain covered by the medical, dental, life
insurance, and, if reasonably commercially available through nationally
reputable insurance carriers, long-term disability plans of the Company that
covered him immediately prior to his termination of employment as if he had
remained in employment for such period; provided, however, that the coverage
under any such plan is conditioned on the timely payment by the Executive (or
his spouse or dependent children) of the portion of the premium for such
coverage that actively employed senior executives with the Company generally are
required to pay for such coverage. In the event that the Executive’s
participation in any such plan is barred, the Company shall arrange to provide
the Executive (and, if applicable, his spouse and dependent children) with
substantially similar benefits (but, in the case of long-term disability
benefits, only if reasonably commercially available).

 

(e) The Company shall supplement the benefits payable in respect of the
Executive under the Company’s Pension Plan and Supplemental Executive Retirement
Plan (and any successor plans thereto) (collectively, the “Pension Plans”) by
paying the difference between (i) the benefits that the Executive would have
been entitled to receive under the Pension Plans if he had been credited with
one and one-half additional years of service (but no additional years of age)
for purposes of the benefit accrual formula under the Pension Plans as of the
date of termination of the Executive’s employment and (ii) the benefits that the
Executive is entitled to receive under the Pension Plans determined without
regard to this subsection(e). Such benefits shall be payable in the same form
and at the same time as the benefits under the respective Pension Plans.

 

(f) The Company will pay the Executive a car allowance of $500 per month for 24
months following termination of the Executive’s employment to replace the
Company-leased automobile, which leased automobile will be returned to the
Company by the Executive on the date of termination of the Executive’s
employment.

 

(g) The Company will provide the Executive with out-placement services (which
may include secretarial services and office space, equipment and supplies)
selected by the Executive, at the Company’s expense, up to a maximum of $20,000.

 

(h) The Executive shall be entitled to the Gross-up Payment, if any, described
in Section 11.

 

(i) The Company shall promptly pay all reasonable attorneys’ fees and related
expenses incurred by the Executive in seeking to obtain or enforce any right or
benefit under this Agreement or to defend against any claim or assertion in
connection with this Agreement, but only to the extent the Executive
substantially prevails.

 

9. Benefits Upon Termination Without Cause or For Good Reason (Change of
Control). If (a) the Executive’s employment with the Company shall terminate (i)
because of termination by the Company other than for Cause or Permanent and
Total Disability pursuant to Section 5.1 or (ii) because of termination by the
Employee for Good Reason pursuant to Section 6(a) and (b) such termination of
employment occurs within 12 months following a “Change of Control” of the
Company (as defined in Section 10), the Executive shall be entitled to the
following:

 

(a) The Company shall pay to the Executive his base salary pursuant to Section
3.1 earned through the date of such termination of employment and any other
compensation and benefits to the extent actually earned by the Executive under
any benefit plan or program

 

– 6 –



--------------------------------------------------------------------------------

of the Company as of the date of such termination of employment, such base
salary, compensation and benefits to be paid at the normal time for payment of
such base salary, compensation and benefits.

 

(b) The Company shall pay the Executive any reimbursement amounts owing under
Section 4.

 

(c) The Company shall pay to the Executive as a severance benefit an amount
equal to three (3) times the sum of (i) his annual rate of base salary
immediately preceding his termination of employment and (ii) the average of his
three highest annual bonuses earned under the Company’s annual incentive bonus
plan for any of the five calendar years preceding his termination of employment
(or, if he was not eligible for a bonus for at least three calendar years in
such five-year period, then the average of such bonuses for all of the calendar
years in such five-year period for which he was eligible), with any deferred
bonuses counting for the year earned rather than the year paid. Such severance
benefit shall be paid in a lump sum within 30 days after the date of such
termination of employment.

 

(d) The Company shall pay to the Executive as a bonus for the year of
termination of his employment an amount equal to a portion (determined as
provided in the next sentence) of the Executive’s maximum bonus opportunity
under the Company’s annual incentive bonus plan for the calendar year of
termination of the Executive’s employment or, if none, such portion of the bonus
awarded to him under the Company’s annual incentive bonus plan for the calendar
year immediately preceding the calendar year of the termination of his
employment, with deferred bonuses counting for the year earned rather than the
year paid. Such portion shall be determined by dividing the number of days of
the Executive’s employment during such calendar year up to his termination of
employment by 365 (366 if a leap year). Such payment shall be made in a lump sum
within 30 days after the date of such termination of employment, and the
Executive shall have no right to any further bonuses under said plan.

 

(e) During the period of 36 months beginning on the date of the Executive’s
termination of employment, the Executive (and, if applicable, the Executive’s
spouse and dependent children) shall remain covered by the medical, dental, life
insurance, and, if reasonably commercially available through nationally
reputable insurance carriers, long-term disability plans of the Company that
covered him immediately prior to his termination of employment as if he had
remained in employment for such period; provided, however, that the coverage
under any such plan is conditioned on the timely payment by the Executive (or
his spouse or dependent children) of the portion of the premium for such
coverage that actively employed senior executives with the Company generally are
required to pay for such coverage. In the event that the Executive’s
participation in any such plan is barred, the Company shall arrange to provide
the Executive (and, if applicable, his spouse and dependent children) with
substantially similar benefits (but, in the case of long-term disability
benefits, only if reasonably commercially available).

 

(f) The Company shall supplement the benefits payable in respect of the
Executive under the Company’s Pension Plan and Supplemental Executive Retirement
Plan (and any successor plans thereto) (collectively, the “Pension Plans”) by
paying the difference between (i) the benefits that the Executive would have
been entitled to receive under the Pension Plans if he had been credited with
three additional years of service (but no additional years of age) for purposes
of the benefit accrual formula under the Pension Plans as of the date of
termination of the Executive’s employment and (ii) the benefits that the
Executive is entitled to receive under the Pension Plans determined without
regard to this subsection (f). Such benefits shall be payable in the same form
and at the same time as the benefits under the respective Pension Plans.

 

– 7 –



--------------------------------------------------------------------------------

(g) Each stock option granted by the Company to the Executive and outstanding
immediately prior to termination of his employment shall be fully vested and
immediately exercisable and may be exercised by the Executive (or, following his
death, by the person or entity to which such option passes) at any time prior to
the expiration date of the applicable option (determined without regard to any
earlier termination of the option that would otherwise occur by reason of
termination of his employment). Each restricted stock award granted by the
Company to the Executive and outstanding immediately prior to termination of the
Executive’s employment shall be fully vested upon such termination of
employment.

 

(h) The Company will pay the Executive a car allowance, in an amount equal to
Executive’s monthly lease allowance at the time of termination, per month for 24
months following termination of the Executive’s employment to replace the
Company-leased automobile, which leased automobile will be returned to the
Company by the Executive on the date of termination of the Executive’s
employment.

 

(i) The Company will provide the Executive with out-placement services (which
may include secretarial services and office space, equipment and supplies)
selected by the Executive, at the Company’s expense, up to a maximum of $20,000.

 

(j) The Executive shall be entitled to the Gross-up Payment, if any, described
in Section 11.

 

(k) The Company shall promptly pay all reasonable attorneys’ fees and related
expenses incurred by the Executive in seeking to obtain or enforce any right or
benefit under this Agreement or to defend against any claim or assertion in
connection with this Agreement, but only to the extent the Executive
substantially prevails.

 

10. Change of Control. For the purposes of this Agreement, a “Change of Control”
shall be deemed to have occurred if (a) any person or persons acting together
which would constitute a “group” for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), (other than the Company
or any subsidiary of the Company) shall beneficially own (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, at least 25% of the total
voting power of all classes of capital stock of the Company entitled to vote
generally in the election of the Board; (b) Current Directors (as herein
defined) shall cease for any reason to constitute at least a majority of the
members of the Board (for this purpose, a “Current Director” shall mean any
member of the

 

Board as of the date hereof and any successor of a Current Director whose
election, or nomination for election by the Company’s shareholders, was approved
by at least a majority of the Current Directors then on the Board); (c) the
shareholders of the Company approve (i) a plan of complete liquidation of the
Company or (ii) an agreement providing for the merger or consolidation of the
Company other than a merger or consolidation in which (x) the holders of the
common stock of the Company immediately prior to the consolidation or merger
have, directly or indirectly, at least a majority of the common stock of the
continuing or surviving corporation immediately after such consolidation or
merger or (y) the Board immediately prior to the merger or consolidation would,
immediately after the merger or consolidation, constitute a majority of the
board of directors of the continuing or surviving corporation; or (d) the
shareholders of the Company approve an agreement (or agreements) providing for
the sale or other disposition (in one transaction or a series of transactions)
of all or substantially all of the assets of the Company.

 

– 8 –



--------------------------------------------------------------------------------

11. Tax Gross-up.

 

(a) In the event that any payment or distribution made, or benefit provided, by
the Company or any of its affiliates to or for the benefit of the Executive
(whether paid or payable or distributed or distributable) pursuant to the terms
of this Agreement or any other plan, program or arrangement of the Company or
any of its affiliates but determined without regard to any additional payments
required under this Section 11 (collectively the “Payments”) would be subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended and then in effect (the “Code”) (or any similar excise tax) or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all Federal, state, local or
other taxes (including any interest or penalties imposed with respect to any
such taxes), including, without limitation, any such income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. The Executive may receive
Gross-Up Payments under this Section 11 whether or not the Executive actually
receives other payments or benefits under this Agreement.

 

(b) Subject to the provisions of subsection (c) of this Section 11, all
determinations required to be made under this Section 11, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized independent accounting firm mutually agreeable to the
Company and the Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 20 calendar
days of the receipt of written notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company and shall
be paid by the Company upon demand of the Executive as incurred or billed by the
Accounting Firm. Any Gross-Up Payment, as determined pursuant to this Section
11, shall be paid by the Company to the Executive within five days of the
receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with an unqualified written opinion in form and substance satisfactory
to the Executive that failure to report the Excise Tax on the Executive’s
applicable federal income tax return would not result in the imposition of a
negligence or similar penalty. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies described in subsection (c) of this Section 11 and
the Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be paid by the Company to or for the benefit of
the Executive within five days of the receipt of the Accounting Firm’s
determination. All determinations made by the Accounting Firm in connection with
any Gross-Up Payment or Underpayment shall be final and binding upon the Company
and the Executive.

 

(c) The Executive shall notify the Company in writing of any claim asserted in
writing by the Internal Revenue Service to the Executive that, if successful,
would require the payment by the Company of the Gross-Up Payment. Such
notification shall be given as soon as practicable but not later than 60 days
after the Executive is informed in writing of such claim and shall apprise the

 

– 9 –



--------------------------------------------------------------------------------

Company of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies the Executive
in writing prior to the expiration of such period that it desires to contest
such claim, the Executive shall at the Company’s expense:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim;

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

 

(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly as
incurred all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or any Federal,
state, local or other income or other tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this Section 11,
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or Federal,
state, local or other income or other tax (including interest or penalties with
respect thereto) imposed with respect to such advance or with respect to any
imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to subsection (c) of this Section 11, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of subsection (c) of this Section
11) promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto) upon receipt
thereof. If, after the receipt by the Executive of an amount advanced by the
Company pursuant to subsection (c) of this Section 11, a determination is made
that the Executive shall not be entitled to any refund with respect

 

– 10 –



--------------------------------------------------------------------------------

to such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

 

12. Entitlement to Other Benefits. Except as otherwise provided in this
Agreement, this Agreement shall not be construed as limiting in any way any
rights or benefits that the Executive or his spouse, dependents or beneficiaries
may have pursuant to any other plan or program of the Company.

 

13. Indemnification. The parties agree that the Indemnification Agreement dated
March 1, 2000 between the Executive and the Company and attached as Exhibit B
shall remain in full force and effect.

 

14. General Provisions.

 

14.1 No Duty to Seek Employment. The Executive shall not be under any duty or
obligation to seek or accept other employment following termination of
employment, and no amount, payment or benefits due to the Executive hereunder
shall be reduced or suspended if the Executive accepts subsequent employment,
except as expressly set forth herein.

 

14.2 Deductions and Withholding. All amounts payable or which become payable
under any provision of this Agreement shall be subject to any deductions
authorized by the Executive and any deductions and withholdings required by law.

 

14.3 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and may be personally served or may be faxed with a copy deposited in the United
States mail, registered or certified, return receipt requested, postage prepaid,
addressed as follows:

 

To the Company:

  

Lydall, Inc.

    

P.O. Box 151

    

One Colonial Road

    

Manchester, CT 06045-0151

    

Attn: Chief Executive Officer

To the Executive:

  

Christopher R. Skomorowski

    

48 Highwood Road

    

Simsbury, CT 06070

 

or such other address as such party shall have specified most recently by
written notice. Notice mailed as provided herein shall be deemed given on the
fifth business day following the date so mailed or on the date of actual
receipt, whichever is earlier.

 

14.4 No Disparagement. The Executive shall not during the period of his
employment with the Company, nor during the two-year period beginning on the
date of termination of his employment for any reason, disparage the Company or
any of its subsidiaries or affiliates or any of their shareholders, directors,
officers, employees or agents. The Executive agrees that the terms of this
Section 14.4 shall survive the term of this Agreement and the termination of the
Executive’s employment.

 

– 11 –



--------------------------------------------------------------------------------

14.5 Proprietary Information and Inventions. The Lydall Employee Agreement
previously executed by the Executive and attached hereto as Exhibit A is
incorporated by reference in this Agreement, and the Executive agrees to
continue to be bound thereby.

 

14.6 Covenant to Notify Management. The Executive agrees to abide by the Code of
Ethics and Business Conduct of the Company as well as the Company’s other rules,
regulations, policies and procedures. The Executive agrees to comply in full
with all governmental laws and regulations as well as ethics codes applicable.
In the event that the Executive is aware or suspects the Company, or any of its
officers or agents, of violating any such laws, ethics, codes, rules,
regulations, policies or procedures, the Executive agrees to bring all such
actual and suspected violations to the attention of the Company immediately so
that the matter may be properly investigated and appropriate action taken. The
Executive understands that the Executive is precluded from filing a complaint
with any governmental agency or court having jurisdiction over wrongful conduct
unless the Executive has first notified the Company of the facts and permits it
to investigate and correct the concerns.

 

14.7 Amendments and Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No waiver by either Party
hereto at any time of any breach by the other Party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

 

14.8 Beneficial Interests. This Agreement shall inure to the benefit of and be
enforceable by a) the Company’s successors and assigns and b) the Executive’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the Executive shall die while any
amounts are still payable to him hereunder, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate.

 

14.9 Successors. The Company will require any successors (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform.

 

14.10 Assignment. This Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated by any Party without the prior
written consent of the other Party and any attempted assignment or delegation
without such prior written consent shall be void and be of no effect.
Notwithstanding the foregoing provisions of this Section 14.10, the Company may
assign or delegate its rights, duties and obligations hereunder to any affiliate
or to any person or entity which succeeds to all or substantially all of the
business of the Company or one of its subsidiaries through merger, consolation,
reorganization, or other business combination or by acquisition of all or
substantially all of the assets of the Company or one of its subsidiaries.

 

14.11 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut.

 

14.12 Statute of Limitations. The Executive and the Company hereby agree that
there shall be a one year statute of limitations for the filing of any requests
for arbitration or any lawsuit

 

– 12 –



--------------------------------------------------------------------------------

relating to this Agreement or the terms or conditions of Executive’s employment
by the Company. If such a claim is filed more than one year subsequent to the
Executive’s last day of employment it shall be precluded by this provision,
regardless of whether or not the claim has accrued at that time.

 

14.13 Right to Injunctive and Equitable Relief. The Executive’s obligations
under Section 14.4 are of a special and unique character, which gives them a
peculiar value. The Company cannot be reasonably or adequately compensated for
damages in an action at law in the event the Executive breaches such
obligations. Therefore, the Executive expressly agrees that the Company shall be
entitled to injunctive and other equitable relief without bond or other security
in the event of such breach in addition to any other rights or remedies which
the Company may possess or be entitled to pursue. Furthermore, the obligations
of the Executive and the rights and remedies of the Company under Section 14.4
and this Section 14.13 are cumulative and in addition to, and not in lieu of,
any obligations, rights, or remedies as created by applicable law.

 

14.14 Severability or Partial Invalidity. The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

 

14.15 Entire Agreement. This Agreement, along with the Lydall Employee Agreement
by and between the Executive and the Company, constitutes the entire agreement
of the Parties and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings, and negotiations between the Parties with
respect to the subject matter hereof. This Agreement may not be changed orally
and may only be modified in writing signed by both Parties. This Agreement,
along with the Lydall Employee Agreement, is intended by the Parties as the
final expression of their agreement with respect to such terms as are included
herein and therein and may not be contradicted by evidence of any prior or
contemporaneous agreement. The Parties further intend that this Agreement, along
with the Lydall Employee Agreement, constitutes the complete and exclusive
statement of their terms and that no extrinsic evidence may be introduced in any
judicial proceeding involving such agreements.

 

14.16 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
of which together shall constitute one and the same instrument.

 

– 13 –



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto set his hand as of the day
and year first above written.

 

 

   

LYDALL, INC.

       

By:

 

/s/    DAVID FREEMAN

--------------------------------------------------------------------------------

 

October 2, 2003

--------------------------------------------------------------------------------

       

David Freeman

 

Date

       

Chief Executive Officer

           

/s/    CHRISTOPHER R. SKOMOROWSKI

--------------------------------------------------------------------------------

 

October 2, 2003

--------------------------------------------------------------------------------

       

Christopher R. Skomorowski

 

Date

 

– 14 –